 Case 3:18-cv-00321-JAG Document 79 Filed 05/01/19 Page 1 of 1 PageID# 1133



                           IN THE UNITED STATES DISTRICT COURT
                           OF THE EASTERN DISTRICT OF VIRGINIA
                                    RICHMOND DIVISION

                                                      )
JOHN HALL, Individually and for Others                )
Similarly Situated,                                   )
                                                      )
                Plaintiff,                            )
                                                      ) Civil Action No. 3:18-cv-00321-JAG
        v.                                            )
                                                      )
DOMINION ENERGY, INC., et al.                         )
                                                      )
                Defendants.                           )
                                                      )

         SYSTEM ONE HOLDINGS, LLC’S MOTION TO RECONSIDER
       THE COURT’S ORDER GRANTING HALL’S MOTION TO COMPEL
    COMPLIANCE WITH THIRD PARTY SUBPOENA – SYSTEM ONE HOLDINGS

        System One Holdings, LLC (“System One”), by and through its attorneys, Clark Hill

PLC, hereby appears specially and solely for the purpose of motioning this Court to reconsider

its April 26, 2019 Order (Dkt. 78) granting “Plaintiff John Hall’s Motion to Compel Compliance

with Third Party Subpoena – System One Holdings” (Dkt. 70 & 71) (hereafter referred to as the

“Motion to Compel”) in the above-captioned matter, by denying the Motion to Compel, for the

reasons stated in the Brief that is being concurrently filed with this Motion.

Date: May 1, 2019                             Respectfully Submitted,

                                              System One Holdings, LLC

                                              /s/ J. William Eshelman
                                              J. William Eshelman, Esq. (VSB No. 17583)
                                              Clark Hill PLC
                                              1001 Pennsylvania Avenue, N.W.
                                              Suite 1300 South
                                              Washington, DC 20004
                                              Telephone: (202) 552-2374
                                              Facsimile: (202) 572-8692
                                              Email:        weshelman@clarkhill.com


221555348.4 89600/181301
